              Case 1:19-cv-11586-IT Document 63 Filed 05/14/20 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

PHILIPS NORTH AMERICA LLC,

                       Plaintiff,

         v.                                                      Civil Action No. 1:19-cv-11586-IT
FITBIT, INC.,

                       Defendant.


    FITBIT’S PETITION FOR LEAVE TO CONSTRUE ADDITIONAL CLAIM TERMS


         Pursuant to Local Rule 16.6(e)(1)(C), Fitbit, Inc. (“Fitbit” or “Defendant”) respectfully

submits that good cause exists for submission of 14 claim terms for the Court’s construction.

Philips is asserting 31 claims with 59 limitations, against 21 different accused products, spread

across four patents-in-suit and three separate patent families. The parties have met and conferred

to limit the number of claim terms for the Court’s construction1, however the asserted claims

include four claim elements that the parties agree are means-plus-function (MPF) terms governed

by 35 U.S.C. § 112. ¶ 6. Because the claim elements are construed under MPF rules, the function

and corresponding structure of each element must be determined as part of claim construction—

these claim elements cannot be left without construction. See e.g. Federal Circuit Bar association

Model Jury Instruction for MPF claim, attached. Unfortunately, the parties cannot reach agreement

on how these four MPF terms should be addressed, or even if construction is necessary.

         On April 30, 2020, the parties were required to exchange their initial identification of claim

terms for construction. Philips failed to identify the function and corresponding structure for any



1
  All terms identified for construction by Fitbit are directly relevant to Philips’ claims of infringement. Philips
informed Fitbit that the claim terms it was identifying were relevant to issues of invalidity.
           Case 1:19-cv-11586-IT Document 63 Filed 05/14/20 Page 2 of 6



of the MPF claim terms. It was only after a week of discussion with Fitbit that Philips was willing

to revisit its initial position that the MPF terms did not require any separate identification of

function or structure.

       Fitbit’s approach to construing the MPF terms follows well-settled Federal Circuit law.

The Court construes the function of the claim term, then the specification is analyzed to identify

all of the corresponding structure that is clearly linked by the specification to the performance of

the full scope of the claimed function. WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339,

1347 (Fed. Cir. 1999); see also Cybor Corp. v. FAS Technologies, Inc., 138 F.3d 1448, 1458 (Fed.

Cir. 1998) (en banc); Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193, 1209 (Fed. Cir.

2002). Only after the Court has completed this claim construction process is the identified

corresponding structure compared to the accused product to determine if an identical structure, or

structural equivalent, is present in the accused device. If the structure is present, it must also

perform the identical function as that identified in the claim construction for infringement to exist.

Id. Philips’ approach to MPF claim construction does not follow these basic rules.

       Philips first contends that a MPF limitation may not even require a determination of

function and structure, but could instead be simply “plain and ordinary meaning.” Such an

approach fails to follow the Federal Circuit’s multi-step approach outlined above.

       Philips’ late identification of proposed function and structure for the MPF terms

impermissibly edits the claimed function, ignoring express statements in the specification of the

scope of the function, in an effort to avoid invalidity. See Fitbit’s Motion for Partial Summary

Judgement, D.I. 44. Philips then fails to identify all of the corresponding structure required to

perform the full range of the claimed function, instead only pointing to one or two components,

rather than all of the structural components required to perform the claimed function. Philips caps




                                                -2-
            Case 1:19-cv-11586-IT Document 63 Filed 05/14/20 Page 3 of 6



off its proposed approach to these MPF terms with a separate hybrid combination of function and

structure as a resulting summary “construction” of the overall MPF term, rather than simply

identifying the proper function and structure. This hybrid “construction” is improper and blurs the

distinction between structure and function, rendering a proper step-by-step infringement analysis

impossible.

       Good cause exists to expand the number of claim terms to be construed from 10 to 14. This

increase is necessary to address the disputed claim limitations that are all relevant to claims of

infringement and invalidity for the 31 asserted claims and therefore must be construed under O2

Micro International Ltd. v. Beyond Innovation Technology Co., 521 F.3d 1351 (Fed. Cir. 2008).

In addition, all of the MPF claim terms must be construed to provide a court-approved function

and structure for each term, separate and apart from the reasoning of O2 Micro.

       The parties meet and conferred and Philips objects to construction of more than 10 terms,

and disagrees that construction of MPF terms to identify function and corresponding structure is

required.




                                               -3-
         Case 1:19-cv-11586-IT Document 63 Filed 05/14/20 Page 4 of 6




Dated: May 14, 2020

                                       FITBIT, INC.

                                       By Its Attorneys,


                                       /s/ Yar R. Chaikovsky
                                       Yar R. Chaikovsky
                                       yarchaikovsky@paulhastings.com
                                       Chad Peterman
                                       chadpeterman@paulhastings.com
                                       Dave Beckwith
                                       davidbeckwith@paulhastings.com
                                       David Okano
                                       davidokano@paulhastings.com
                                       Radhesh Devendran
                                       radheshdevendran@paulhastings.com
                                       Berkeley Fife
                                       berkeleyfife@paulhastings.com

                                       PAUL HASTINGS LLP
                                       1117 S. California Avenue
                                       Palo Alto, California 94304-1106
                                       Telephone: 1(650) 320-1800
                                       Facsimile: 1(650) 320-1900

                                       Jennifer B. Furey (BBO # 634174)
                                       Andrew T. O’Connor (BBO # 664811)
                                       GOULSTON & STORRS PC
                                       400 Atlantic Avenue
                                       Boston, MA 02110
                                       Telephone: (617) 482-1776
                                       Facsimile: (617) 574-4112
                                       E-mail: jfurey@goulstonstorrs.com
                                       aoconnor@goulstonstorrs.com




                                     -4-
           Case 1:19-cv-11586-IT Document 63 Filed 05/14/20 Page 5 of 6



                             LOCAL RULE 7.1 CERTIFICATION

       I, Yar Chaikovsky, counsel for Defendant Fitbit, Inc., hereby certify that we have

conferred with counsel for Philips North America, LLC to resolve the issues presented in this

petition, but after a good faith attempt to reach agreement, the parties did not do so.


Dated: May 14, 2020                           By:     /s/ Yar R. Chaikovsky
                                                      Yar Chaikovsky (pro hac vice)




                                                -5-
           Case 1:19-cv-11586-IT Document 63 Filed 05/14/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I certify that a true copy of the above document was served on the attorney of record for

each party via the Court’s CM/ECF system, which will send notification of this filing (NEF) to

all registered participants, and paper copies will be sent to those indicated as nonregistered

participants.


Dated: May 14, 2020                           By:     /s/ Yar R. Chaikovsky
                                                      Yar R. Chaikovsky (Pro Hac Vice)
